J-S96044-16 & J-S96045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF S.R.S.                      IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: S.A.S., FATHER

                                                   No. 1256 WDA 2016


               Appeal from the Order Dated August 1, 2016
          In the Court of Common Pleas of Westmoreland County
                   Orphans' Court at No(s): 68 of 2015


IN RE: ADOPTION: OF S.R.S.                     IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: D.S., NATURAL MOTHER

                                                   No. 1257 WDA 2016


               Appeal from the Order Entered August 1, 2016
          In the Court of Common Pleas of Westmoreland County
                    Orphans' Court at No(s): 68-2015

BEFORE: BENDER, P.J.E., BOWES, J., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                      FILED FEBRUARY 06, 2017

      S.A.S. (“Father”) and D.S. (“Mother”) (collectively, “Parents”) appeal

from the August 1, 2016, orders involuntarily terminating their parental

rights to their biological child, S.R.S., born March 2013 (“the Child”). Upon

careful review, we affirm.
J-S96044-16 & J-S96045-16


         Two days after the Child was born, a referral was made to the

Westmoreland County Children’s Bureau (“the Agency”) that Mother was not

bonding with the Child, was easily frustrated with the Child, and would not

feed the Child unless someone asked her to do so. N.T., 5/12/16, at 64. At

that time, Father had not yet seen the Child or seen Mother since the Child’s

birth.

         On April 17, 2013, a second referral was made to the Agency that

Mother was “limited” and could not retain parenting information. 1        N.T.,

5/12/16, at 64-65, 70.          The next day, a third referral made claims of

medical neglect, but the Agency deemed these claims of medical neglect to

be unfounded.

         On June 12, 2013, a fourth referral indicated that there was a Megan’s

Law offender residing in Parents’ home; the Agency explained to Parents

that the Megan’s Law offender should not be alone with the Child or be

caring for the Child. N.T., 5/12/16, at 65. On June 24, 2013, the Agency

discovered that the offender was still in the home as a caretaker. Id. At

that time, in order to ensure the Child’s safety, the Agency privately placed

the Child with her paternal grandparents, where she has remained since that

time. Id. at 65, 69.


____________________________________________


1
 As discussed below, Parents have untreated cognitive development and
mental health issues.



                                           -2-
J-S96044-16 & J-S96045-16


       On November 19, 2013, the Child was adjudicated dependent on

November 19, 2013.2 N.T., 5/12/16, at 65, 69. According to the orphans’

court, this decision “was based on Parents’ inability to care for the [C]hild,

due to their lack of stable and clean housing, lack of budgeting and home

maintenance skills, lack of both hands-on and theoretical parenting skills,

and unaddressed mental health needs.”              Orphans’ Ct. Op., 9/15/16, at 3.

Parents were granted supervised visitation at this time. Id.

       Parents    have    occupied     four     residences   throughout   the   Child’s

placement with the Agency. N.T., 5/12/16, at 69-70. Even when the Child’s

paternal grandparents were paying for some of the utilities in Parents’ home

(from April 17, 2013, to May 4, 2015), Parents failed to pay for other

utilities. Parents have not complied with home maintenance throughout this

dependency case. Id. at 70.

       Since July 2013, Parents have been offered a myriad of services by the

Agency, including a detailed treatment plan, in order to facilitate their ability

to reunify with the Child. N.T., 11/24/15, at 34. Specifically, Father began

parenting classes but, by December 2013, was discharged from that

program for failure to attend.         Id.     Although Father completed a different

parenting class, that course had no hands-on component or curriculum

involving child mental development, as recommended by the Agency.

____________________________________________


2
    Docket No. CP-65-DP-68-2015.



                                             -3-
J-S96044-16 & J-S96045-16


Father was also unsuccessfully discharged from an anger management

course and a “fatherhood initiative” class.            Id. at 34-35.       Additionally,

Parents were offered budgeting classes but declined; they never engaged in

budgeting. N.T., 5/12/16, at 70-71; N.T., 11/24/15, at 85.

       Father’s employment has been inconsistent – he has had multiple jobs

and a period of unemployment. N.T., 5/12/16, at 81. The first time that

Father provided paystubs to the Agency to verify his employment was

November 2015.         N.T., 11/24/15, at 85.      Mother has had one source of

employment during the Child’s dependency case, delivering newspapers, but

she had to leave this employment when she broke her foot. Id. at 114.

       Parents     suffer    from     untreated   mental       health   and   cognitive

development issues. Although Father initially submitted to a mental health

evaluation on July 25, 2013, he refused to comply when further treatment

was   recommended           because   he   contended    that    such    treatment   was

unnecessary.      Ex. WCCB-1,3 11/24/15 (Father’s Parenting Assessment by

Carol A. Patterson, M.Ed.), at 1; N.T., 11/24/15, at 7; N.T., 5/12/16, at 67.

On February 25, 2016, Father agreed to a reevaluation of his mental health,

and outpatient therapy was recommended to him. Id. Nevertheless, he has

not complied with counseling. Id.


____________________________________________


3
 “WCCB” signified exhibits from the Westmoreland County Children’s Bureau
– i.e., the Agency.



                                           -4-
J-S96044-16 & J-S96045-16


      Soon after the Child’s placement, Mother submitted to intellectual and

psychiatric evaluations, in which it was discovered that Mother’s intellectual

functioning is in the extremely low range of ability, which indicates

deficiencies in insight, judgment, and abstract thinking.   N.T., 5/12/16, at

87. As a result of Mother’s low cognitive functioning, parenting instruction

was tailored to address these       needs, including behavioral modeling

components and simplified instruction, and various other accommodations to

the offered services were made by the Agency in a similar vein.          N.T.,

11/24/15, at 50. However, Mother’s parenting progress has been extremely

limited, and she does not retain information. Id.

      Parents’ visits with the Child initially occurred at the paternal

grandparents’ home but were eventually moved to a private institution, the

Monessen Family Center (“MFC”), due to Parents’ – particularly, Father’s –

inappropriate behavior and activities unrelated to the Child. As the orphans’

court explained:

      Father often loudly used inappropriate language around the
      children present . . . , and he displayed observable,
      inappropriate sexual behaviors towards other parents in the
      group. . . . Although Mother has made some progress in
      empathizing with the [C]hild and it is obvious that Mother loves
      the [C]hild, Father continues to display inappropriate emotional
      reactions to the [C]hild; on numerous occasions when initiating
      visits, Father fails to show any affection, or even greet or
      acknowledge the [C]hild.

Orphans’ Ct. Op., 9/15/16, at 4, 7. At MFC, Father had “modified monitored

visits” with the Child, where supervision occurred only sporadically.    N.T.,


                                    -5-
J-S96044-16 & J-S96045-16


11/24/15, at 30, 69, 111.     During Father’s visits, despite his emotional

distance, he was able to feed the Child and to change her diaper.      Id. at

111. However, staff at MFC expressed concerns for the Child’s safety when

she was alone with Mother. Visits only with Mother (without Father present)

were always completely supervised. Orphans’ Ct. Op., 9/15/16, at 7-8.

      The Child interacted with Parents at visits and was often excited to see

them, especially Mother.    Nevertheless, on various occasions, the Child

displayed an unwillingness to attend visits.    For example, on January 6,

2016, the Child was “adamant” that she did not want to visit with Mother

and “was crying so hard she couldn’t catch her breath.” N.T., 5/12/16, at

13, 50.

      Over the course of the Child’s placement and Parents’ supervised

visits, Parents have consistently brought age-inappropriate toys for the Child

and have failed to recognize the developmental stages and limitations of the

Child, despite repeated instruction from supervisors at MFC.

      Over the 34 months from the Child’s placement to the orphans’ court’s

orders terminating parental rights, visitation never moved beyond monitored

visitation with Father and completely supervised visitation with Mother.

      On July 7, 2015, the Agency filed a petition for involuntary termination

of Parents’ parental rights. Hearings were held on November 24, 2015, and

May 12, 2016. Father had not seen the Child between August 21, 2015, and




                                    -6-
J-S96044-16 & J-S96045-16


November 9, 2015, but he visited the Child a week before the first hearing

date. N.T., 11/24/15, at 25, 60.

      Between the first and the second hearing dates, on January 20, 2016,

three female MFC social workers had an appointment to review Parents’

residence.   N.T., 5/12/16, at 25.     After they knocked, they thought they

heard someone inside the home say, “Come in.” Id. When they entered,

Father “flew out of the dining room,” and “forcefully sa[id],” “‘You don’t

enter my house until I tell you.’”     Id. at 26-27. When the social workers

explained that they thought they heard someone inviting them inside, Father

said, “‘I didn’t,’” and “wouldn’t let [them] get beyond the door.” Id. at 26.

The MFC workers then left but had been able to observe that there was a

“smell[y] . . . dirty” turtle in the living room. Id.

      In March 2016, Father attended three of the nine scheduled visits with

the Child, and Mother attended four of the nine scheduled visits.        N.T.,

5/12/16, at 30. In April 2016, both Parents attended four of the eight visits.

Id.

      After both hearings, by orders dated August 1, 2016, the orphans’

court terminated Parents’ parental rights to the Child pursuant to 23 Pa.C.S.

§ 2511(a)(2), (5), (8) and (b). On August 16, 2016, Parents filed separate

timely appeals.

      Father presents one issue for our review:




                                       -7-
J-S96044-16 & J-S96045-16


      Did the [orphans’] court err in terminating Father’s parental
      rights despite evidence that an alternative form of parenting
      instruction was needed?

Father’s Brief at 4.

      Mother presents two issues for our review:

      1.    Was clear and convincing evidence presented to show that
      termination was warranted pursuant to 23 Pa. C.S.A. Sections
      2511(a)(2), 2511(a)(5), 2511(a)(8), and 2511(b)?

      2.    Did the [orphans’] court err in terminating Mother’s
      parental rights despite evidence that reasonable services to
      achieve reunification between [M]other and the [C]hild were not
      provided and that alternate form(s) of parenting services were
      needed?

Mother’s Brief at 4.

      We consider Parents’ issues together in light of our well-settled

standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




                                      -8-
J-S96044-16 & J-S96045-16


     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. § 2511, which requires a bifurcated analysis.

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing
     evidence that the parent’s conduct satisfies the statutory
     grounds for termination delineated in Section 2511(a). Only if
     the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are satisfied. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     The orphans’ court found that there was sufficient evidence to

terminate Parents’ parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5),

(8), and 2511(b).    We will affirm if we agree with the orphans’ court’s

decision as to any one subsection of 23 Pa.C.S. § 2511(a) and its decision as

to Section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004); see In re N.A.M., 33
A.3d 95, 100 (Pa. Super. 2011).      Here, we affirm the orphans’ court’s

decision to terminate Parents’ parental rights under subsections 2511(a)(2)

and (b):


                                    -9-
J-S96044-16 & J-S96045-16


       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds: . . .

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.


                                           *   *   *

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent.

23 Pa.C.S. § 2511(a)(2), (b).           Parental rights may be terminated under

Section 2511(a)(2) if three conditions are met:

       (1) repeated and continued incapacity, abuse, neglect or refusal
       must be shown; (2) such incapacity, abuse, neglect or refusal
       must be shown to have caused the child to be without essential
       parental care, control or subsistence; and (3) it must be shown
       that the causes of the incapacity, abuse, neglect or refusal
       cannot or will not be remedied.

In re Geiger, 331 A.2d 172, 174 (Pa. 1975).4


____________________________________________


4
  The language in Section 2511(a)(2) is the same as that of its predecessor,
Section 311(2) of the Adoption Act of 1970, which was cited in Geiger, 331
A.2d at 174. See In re A.D., 93 A.3d 888, 896 (Pa. Super. 2014) (re-
affirming Geiger test in terminating parental rights pursuant to Section
2511(a)(2)).



                                          - 10 -
J-S96044-16 & J-S96045-16


     On appeal, Father argues that the evidence does not support

termination under Section 2511(a)(2), because,

     [a]lthough this termination is based upon a number of grounds,
     the issues underlying each of these grounds are rooted in
     Father’s failure to make progress with the service providers, in
     particular, Monessen Family Center.

     The record in the termination proceedings is rife with
     acknowledgements that Father had a terrible working
     relationship with the Monessen Family Center and, in particular,
     Kathy Menzler[, a supervisor at MFC]. . . . No attempt was made
     to provide a different, individual plan of treatment for Father
     despite these glaring issues.

Father’s Brief at 8-9.

     Mother claims that the evidence does not support termination under

Section 2511(a)(2) because “the basis for termination pursuant to the

aforementioned legal grounds were based on Mother’s failure to thrive and

progress with the sole service provider for Mother, namely, the Monessen

Family Center.”     Mother’s Brief at 9 (emphasis in original).       Mother

continues, “The [orphans’] court erred in terminating [her] parental rights

due to Westmoreland County Children’s Bureau’s failure to provide

additional services and/or an alternative service provider despite evidence

of conflict in the provider-client relationship as well as Mother’s noted lack

of progress.” Id.

     A review of the record demonstrates that the Child was taken into care

by the Agency when she was only three-and-a-half months old, after four

separate referrals to the Agency, N.T., 5/12/16, at 64-65, 69, thus


                                   - 11 -
J-S96044-16 & J-S96045-16


substantiating a clear, repeated incapacity or refusal to provide the Child

with essential parental care. See 23 Pa.C.S. § 2511(a)(2) (“repeated and

continued incapacity . . . or refusal of the parent has caused the child to be

without essential parental care”); see also Geiger, 331 A.2d at 174. Over

the 34 months of the Child’s placement, the conditions and causes of

Parents’ inability to care for the Child, including their lack of stable and

clean housing, budgeting, home maintenance skills, and parenting skills,

combined with their unaddressed mental health and development needs,

see Orphans’ Ct. Op., 9/15/16, at 3, were never remedied and extremely

little, if any, progress was made in any of these areas by Parents.      N.T.,

11/24/15, at 7, 50; N.T., 5/12/16, at 67, 69-71, 87.       See 23 Pa.C.S. §

2511(a)(2) (“the causes of the incapacity . . . or refusal cannot or will not

be remedied”); see also Geiger, 331 A.2d at 174.

     As for Parents’ claims that they needed new or additional services,

such an assertion is not an excuse for their failure to remedy the causes of

their inability to perform their role as parents. “The agency is not required

to offer services indefinitely, where a parent is unable to properly apply the

instruction provided.”   In re A.L.D., Jr., 797 A.2d 326, 340 (Pa. Super.

2002). As the orphans’ court explained, the current action is analogous to

In re R.M.G., 997 A.2d 339, 351 (Pa. Super.), appeal denied, 12 A.3d
372 (Pa. 2010):

     [In R.M.G.,] a mother's parental rights were terminated when,
     "despite receiving years of [agency] services, Mother did not

                                   - 12 -
J-S96044-16 & J-S96045-16


       progress to unsupervised visitation." 997 A.2d 339, 351 (Pa.
       Super 2010). The Court noted that because the mother was not
       even able to parent the children during a ninety (90) minute visit
       in a controlled environment, it was unlikely that she would ever
       be able to assume full custody. Id. at 354. In the instant case,
       over the course of years, Mother has not progressed past the
       initially ordered supervised visitation, and Father has not
       progress past monitored visitation in a controlled environment.
       . . . [T]he likelihood of [Parents] ever being able to parent the
       [C]hild in a full time, unsupervised situation is extremely low,
       and so termination is appropriate.

Orphans’ Ct. Op., 9/15/16, at 12. As in R.M.G., this record substantiates

the orphans’ court findings of clear and convincing evidence that Parents’

conduct satisfies the statutory grounds for termination under subsection

2511(a).      See 23 Pa.C.S. § 2511(a)(2); L.M., 923 A.2d at 511.5

Accordingly, the issues raised by Parents on appeal relating to 23 Pa.C.S. §

2511(a) are without merit.

       With respect to Section 2511(b), this Court has explained that,

“[i]ntangibles such as love, comfort, security, and stability are involved in

the inquiry into the needs and welfare of the child.” In re C.M.S., 884 A.2d

____________________________________________


5
  The record also supports the orphans’ court’s findings under 23 Pa.C.S. §
2511(a)(5), (8). See Orphans’ Ct. Op., 9/15/16, at 12. The Child was two
months old when she was removed from Parents on June 24, 2013.
Orphans’ Ct. Op., 9/15/16, 1-2, 12; N.T., 5/12/16, at 65, 69. The petition
for involuntary termination was filed on July 7, 2015. Thus, the Child has
been “removed from the care of the [P]arent[s] by the court or under a
voluntary agreement with an agency for a period of at least six months.” 23
Pa.C.S. § 2511(a)(5). Additionally, “12 months or more have elapsed from
the date of removal or placement.” Id. § 2511(a)(8). And, as noted above,
the conditions which led to Child’s removal continue to exist and have not
been remedied by Parents.



                                          - 13 -
J-S96044-16 & J-S96045-16


1284, 1287 (Pa. Super. 2005) (citation omitted). The orphans’ court must

“discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” Id.

(citation omitted). However, “[i]n cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

      On appeal, Father makes no argument as to Section 2511(b) that is

separate and distinct from his contention under Section 2511(a) —

specifically, that the orphans’ court erred in terminating his parental rights

without first offering an alternative service provider. Father’s Brief at 8. We

have rejected that argument.

      With respect to Section 2511(b), Mother argues that “[t]he [orphans’]

court erred in failing to acknowledge Mother’s demonstrated bond with the

[C]hild.” Mother’s Brief at 11. Mother is inaccurate: the orphans’ court did

not fail to acknowledge any bond between Mother and the Child; the

orphans’ court recognized that “[t]here does appear to be some emotional

bond between [the Child] and [Parents], especially with Mother.” Orphans’

Ct. Op., 9/15/16, at 13.    The orphans’ court further appreciated that the

Child knows who Parents are and “is often happy to see them.” Id.




                                    - 14 -
J-S96044-16 & J-S96045-16


      However, the orphans’ court also found that the Child “expresses no

hesitation about leaving [Parents] and returning to her primary caregivers,

her paternal grandparents, upon conclusion of visitation, often expressing

equal, if not stronger excitement at their arrival.”       Orphans’ Ct. Op.,

9/15/16, at 13. According to the orphans’ court, the Child “does not appear

to experience any emotional disturbance caused by Parents’ absence, as

evinced by her lack of concern with long periods between visits.”        Id.

Occasionally, the Child “has indicated angry resistance to visits . . .

indicating that the visits may actually cause the [C]hild stress.” Id.

      Hence, the orphans’ court has “discern[ed] the nature and status of

the parent-child bond.”    C.M.S., 884 A.2d at 1287.       We agree with the

orphans’ court that the evidence supports its conclusion that the bond

between Mother and the Child is “only a ‘loose’ bond,” Orphans’ Ct. Op.,

9/15/16, at 13, and that there will be no “effect on the [C]hild” by

“permanently severing any such bond.” L.M., 923 A.2d at 511.

      Additionally, the Child is thriving in her current placement with her

paternal grandparents. As the orphans’ court remarked:

      [The Child] has established a strong, healthy parental bond with
      the [paternal g]randparents, and appears to be hitting all
      appropriate developmental milestones in their care. [Paternal
      g]randparents have provided a stable and consistent home
      environment for the [C]hild. [The Child] has been in [the]
      Agency[’s] placement for almost the entirety of her life, and
      termination of [Parents’] parental rights (and the concurrent
      termination of [the] Agency[’s] involvement) would allow the
      [C]hild to finally be released from [the] Agency[’s] custody and
      to progress in her life outside the dependency system. Under

                                    - 15 -
J-S96044-16 & J-S96045-16


      [paternal g]randparents' care, [the Child] has progressed from
      an infant who was failing to thrive, to a bright, happy, and
      intelligent toddler.

Orphans’ Ct. Op., 9/15/16, at 13.         Consequently, this placement has

afforded the Child permanency for a substantial part of her young life and

has fulfilled “the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S. § 2511(b).

      Accordingly, we conclude that the orphans’ court did not abuse its

discretion in holding that the Child’s “developmental, physical, and emotional

needs would best be served by the termination of Appellants’ parental

rights.” Orphans’ Ct. Op., 9/15/16, at 13. The record supports the orphans’

court’s view that the involuntary termination of Parents’ parental rights will

serve the developmental, physical, and emotional needs and welfare of the

Child pursuant to Section 2511(b).

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/6/2017




                                     - 16 -